Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 9, 2007                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  134053 & (23)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  TAMMY MARGERSON, f/k/a                                                                              Robert P. Young, Jr.
  TAMMY CALVIN, and WESLEY                                                                            Stephen J. Markman,
                                                                                                                     Justices
  MARGERSON,

          Plaintiffs-Appellees, 

  v   	                                                            SC: 134053
                                                                   COA: 275541
                                                                   Calhoun CC: 05-004462-NH
  ALLAN D. CAUDILL, M.D., and 

  FAMILY SURGICAL SERVICES, P.C., 

            Defendants-Appellees, 

  and 

  ALBION COLLEGE STUDENT HEALTH 

  SERVICES, 

              Defendant-Appellant. 

  _________________________________________/ 


         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 6, 2007                        _________________________________________
         t0703                                                                Clerk